Citation Nr: 1027067	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-41 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 
percent for bilateral hip degenerative joint disease.   

2.  Entitlement to a disability rating greater than 20 percent 
for lumbar spine spondylosis with spinal stenosis and arthritis.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from July 1946 to January 
1948.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from January 2007 and July 2008 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The bilateral hip disorder stems from the Veteran's disagreement 
with the initial 20 percent rating assigned for his hips in the 
January 2007 rating decision on appeal.  The lumbar spine 
disorder stems from a claim for an increased rating filed by the 
Veteran in March 2008.  The RO denied this claim in the RO's 
issuance of the July 2008 rating decision on appeal that denied 
an increased rating for his lumbar spine.   

In April 2010, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).    

Finally, the Board sees the Veteran submitted additional VA and 
private treatment records after certification of his appeal.  But 
in April 2010 and May 2010 statements, he and his agent waived 
his right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  Therefore, 
the Board accepts this evidence for inclusion in the record and 
consideration by the Board at this time.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the right hip, the Veteran exhibited limitation of 
abduction of 10 degrees, with consideration of pain and other 
functional loss.   

2.  For the left hip, the Veteran's limitation of flexion is not 
limited to 30 degrees or less.  The degree of functional loss 
present is adequately represented in the 10 percent rating now 
assigned.  

3.  For the lumbar spine, when considering pain and other 
functional loss, the Veteran's lumbar spine disability causes 
forward flexion of the thoracolumbar spine to 30 degrees or less.  
But neither unfavorable ankylosis of the entire thoracolumbar 
spine nor unfavorable ankylosis of the entire spine is shown.  
Although there is functional loss, the level of functional loss 
present does not cause anything similar to ankylosis.  There is 
also no objective evidence of intervertebral disc syndrome with 
incapacitating episodes.  Finally, there is insufficient evidence 
of a neurological disorder to the lower extremities due to the 
lumbar spine disability.      

4.  Based on the findings in the present decision, the Veteran 
has the following service-connected disabilities:  lumbar spine 
spondylosis with spinal stenosis and arthritis, rated as 40 
percent disabling; right hip degenerative joint disease, rated as 
20 percent disabling; and left hip degenerative joint disease, 
rated as 10 percent disabling.  With consideration of the 
bilateral factor, and the fact that his three service-connected 
disabilities are considered as one single disability due to their 
common etiology, the combined service-connected disability rating 
is 60 percent, meeting the percentage criteria for TDIU (under 
the combined rating table).  

5.  The Veteran's service-connected disabilities prevent him from 
securing or following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  For the right hip, the criteria for a separate initial 
disability rating of 20 percent, but no higher, for right hip 
degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5253 (2009).  

2.  For the left hip, the criteria for a separate initial 
disability rating of 10 percent, but no higher, for left hip 
degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5252.    

3.  The criteria are met for a disability rating of 40 percent, 
but no greater, for lumbar spine spondylosis with spinal stenosis 
and arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5242 (in effect as of 
September 26, 2003).  

4.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any 
event, with regard to the TDIU issue, there is no need to discuss 
in detail whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because, in light of the 
allowance of this claim, any error is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

With regard to the higher initial rating and increased rating 
issues, the duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2008 and August 
2008.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by: (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his increased rating and higher initial ratings 
issues; (2) informing him about the information and evidence the 
VA would seek to provide; (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2008 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the additional notice requirements 
for increased rating claims, the Board is aware of the U.S. Court 
of Appeals for Veterans Claims (Court's) recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the 
Federal Circuit recently vacated the decision of the Court, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  That is, the Federal 
Circuit determined that a VCAA notice for an increased rating 
claim does not have to be individually tailored to each Veteran's 
particular facts, but rather only a generic notice is required.  
Id.  Regardless, in the present case, the Board is satisfied that 
the RO provided both generic and specific VCAA notice for the 
higher rating issues in the August 2008 VCAA letter.  

As to the higher initial rating claim for his bilateral hip 
disorder, the Board sees that this appeal stems from an initial 
rating assignment, and as such is not an original increased 
rating claim.  Therefore, the additional section 5103(a) notice, 
in particular the notice for increased ratings described in the 
recent Court case of in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), or in the Federal Circuit case that vacated the Court's 
previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009), is simply not required here.  In this regard, the 
Court has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

In any event, with regard to content of notice, the Veteran and 
his representative's statements and testimony demonstrate that 
they have actual knowledge of what evidence is required to meet 
the criteria for a higher rating for his hip and lumbar spine 
disorders.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. 
Cir. 2007) (notice error not prejudicial when claimant has actual 
knowledge of the evidence needed to substantiate claim).  
Further, the Board concludes that a reasonable person in the 
Veteran's position would have known from the information he 
received what he was required to submit in order to substantiate 
his higher rating claims.  See Mlechick, 503 F.3d at 1344 (VCAA 
notice error not prejudicial when a reasonable person could be 
expected to understand from the notice what was needed).  

With regard to the timing of his VCAA notice, the Board sees the 
RO did not provide the Veteran all necessary VCAA notice prior to 
initially adjudicating his higher initial rating claim in January 
2007, the preferred sequence.  Pelegrini II, 18 Vet. App. at 120 
(2004).  But the Court in Pelegrini II also clarified that in 
these situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that decision 
was never made.  Id.  Rather, VA need only ensure the Veteran 
receives (or since has received) content-complying VCAA notice, 
followed by readjudication of his claim, such that the intended 
purpose of the notice is not frustrated and he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claim.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in March 2008 and August 2008 after the initial 
service connection issue had been granted, the RO again went back 
and readjudicated the claim in the October 2009 SOC.  So each 
time after providing the required notice, the RO reconsidered the 
claim - including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice has 
been rectified.  Prickett, 20 Vet. App. at 376.  Stated another 
way, VA's issuance of a SOC in October 2009 following the VCAA 
notice letters cured any timing error.  

As such, the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been established as any error was 
not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), VA treatment records, employer 
evidence, and several VA medical examinations.  The Veteran has 
submitted private medical evidence, additional VA treatment 
records, Connecticut Driver's Manual Provisions, personal 
statements, argument from his former representative and current 
agent, and hearing testimony.  Certain former employers simply 
did not respond to the RO's requests for records.  Even so, there 
is no indication these records would offer anything of value in 
terms of granting the Veteran even higher ratings than the Board 
is already doing in this case.  Overall, the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The lumbar spine claim at issue arises from a claim for an 
increased rating received in March 2008.  As a result, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently 
held VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board 
must consider whether there have been times when the disability 
has been more severe than at others.  The relevant temporal focus 
for adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was filed 
(in this case, March 2007) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).  

On the other hand, the bilateral hip issue arises from a 
disagreement with the initial rating assigned upon the grant of 
service connection in a January 2007 rating decision.  This could 
result in "staged ratings" based upon the facts found during 
the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In any event, the net result of the decision in Hart, 
supra is that VA adjudicators must consider whether a rating 
should be "staged" irrespective of whether the Veteran is 
appealing a rating for an existing, established service-connected 
disability (e.g., here, the rating for his low back) or, instead, 
appealing ratings initially assigned following the grant of 
service connection (e.g., the rating for his bilateral hip 
disorder).  See also Fenderson, 12 Vet. App. at 125-26.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability. Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint. Special note should 
be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Bilateral Hip Disorder

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of 
motion is noncompensable, Diagnostic Code 5003 provides that a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a.  With any form of arthritis, 
joints that are actually painful, unstable, or malaligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (emphasis 
added).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 
5010.  Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-98.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2009), provide the criteria for rating hip and thigh 
disabilities.  Normal range of motion for the hip is zero degrees 
of extension to 125 degrees of flexion and 0 to 45 degrees of 
abduction.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5252, pertaining to limitation of flexion 
of the thigh, a 10 percent rating is appropriate where flexion is 
limited to 45 degrees; a 20 percent evaluation contemplates 
flexion limited to 30 degrees; a 30 percent evaluation 
contemplates flexion limited to 20 degrees; and a 40 percent 
evaluation contemplates flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a (2009).  

Under Diagnostic Code 5253, pertaining to impairment of the 
thigh, a 10 percent evaluation is warranted when there is 
limitation of abduction of the thigh such that the legs cannot be 
crossed or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees; a 20 percent rating 
requires limitation of abduction with motion lost beyond 10 
degrees.  Id.  

The Veteran's bilateral hip degenerative joint disease is 
currently rated as 20 percent disabling under Diagnostic Code 
5003, degenerative arthritis.  38 C.F.R. § 4.71a.  Both his right 
and left hips have been combined into one single disability.  In 
other words, each hip did not receive a separate rating from the 
RO.  A 20 percent rating is appropriate under Diagnostic Code 
5003 with X-ray evidence of arthritis with involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.45(f) (for the purpose of rating disability from arthritis, 
each hip is considered a major joint).  Note (1) to Diagnostic 
Code 5003 emphasizes that this 20 percent rating cannot be 
combined with ratings based on limitation of motion.  

The Board finds that it is more appropriate and beneficial to the 
Veteran to rate his right and left hip disorders as separate 
disabilities.  That is, his right hip should be rated under 
Diagnostic Code 5253 for impairment of the thigh, while his left 
hip should be rated under Diagnostic Code 5003-5252 for arthritis 
with limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  See 
also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

In fact, upon review of the evidence, a separate 20 percent 
rating is warranted for the right hip under Diagnostic Code 5253 
for limitation of abduction, motion lost beyond 10 degrees.  
38 C.F.R. § 4.7.  In addition, a separate 10 percent rating is 
warranted for the left hip under Diagnostic Code 5003-5252 for 
arthritis with limitation of flexion of the thigh.  38 C.F.R. 
§ 4.7.  In this regard, for the right hip, the June 2009 VA 
examiner noted limitation of abduction to 10 degrees with pain at 
10 degrees.  As such, this is clear evidence that abduction was 
lost for the right hip beyond 10 degrees.  An earlier March 2008 
VA examiner noted 40 degrees of abduction but that the joint was 
painful on motion.  For purposes of determining disability 
ratings, painful motion is equivalent to limited motion.  
See Powell v. West, 13 Vet. App. 31, 33-34 (1999).  See also 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (painful motion of 
a major joint by degenerative arthritis deemed to be limited 
motion even though a range of motion may be possible beyond the 
point when pain sets in).  

For the left hip, the findings of the March 2008 and June 2009 VA 
examiners indicate that the limitation of flexion, extension, 
abduction, adduction, and rotation were all noncompensable under 
Diagnostic Codes 5252 and 5253.  However, even though his 
limitation of motion for the left hip is noncompensable, since VA 
X-rays of the hips dated in March 2008 confirm bilateral hip 
arthritis (degenerative joint disease), he is entitled to at 
least the minimum 10 percent rating for limitation of flexion of 
the left hip under Diagnostic Code 5003-5252.  See also 38 C.F.R. 
§ 4.59.  

In determining that the right and left hips are entitled to 
separate 20 and 10 percent ratings, the Board has considered that 
VA and private medical personnel from 2006 to 2009 have 
documented factors of functional loss for the right and left hips 
of painful motion, mild to moderate functional impairment, 
occasional use of a cane, tenderness, and other subjective 
factors alleged by the Veteran.  Thus, based on objective 
evidence of pain upon motion and other factors of functional loss 
in both hips, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
4.59 and the Deluca case have been considered, providing a basis 
for assigning a separate 20 percent initial rating for the right 
hip and a separate 10 percent initial rating for the left hip 
under Diagnostic Codes 5253 and 5003-5252.  

But ratings beyond 20 and 10 percent for the Veteran's right hip 
and left hip disabilities are not warranted under Diagnostic 
Codes 5253 and 5003-5252. 38 C.F.R. § 4.7.  Specifically, for 
both the right and left hip, at no time has the Veteran exhibited 
limitation of right or left hip flexion to 10, 20, or 30 degrees 
as required under Diagnostic Code 5253.  See Bristol Orthopaedics 
report of June 2007; VA examination of September 2006; VA 
examination of March 2008; VA examination of June 2009; and VA 
treatment records dated from 2006 to 2010.  With regard to 
functional loss, there is no indication of any additional range-
of-motion loss beyond these findings, even with consideration of 
pain and other factors of functional loss.  In fact, without 
consideration of the functional loss factors previously described 
above, the current separate 20 and 10 percent evaluations 
available under Diagnostic Codes 5253 and 5003-5252 for 
limitation of hip motion could not be justified.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Moreover, other diagnostic codes for hip disabilities are not 
more appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250 
(ankylosis of the hip); Diagnostic Code 5251 (limitation of 
extension of the right thigh); Diagnostic Code 5254 (hip flail 
joint); and Diagnostic Code 5255 (impairment of the femur by 
malunion, nonunion, or fracture).  In this regard, there is no 
evidence of ankylosis, limitation of extension to 5 degrees, a 
flail joint, or impairment of the femur with fracture, nonunion, 
or malunion.  Therefore, the Board will continue to evaluate his 
right and left hips under Diagnostic Codes 5253 and 5003-5252.  
See again Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

In summary, resolving doubt in the Veteran's favor, the Board 
finds that the evidence supports a separate 20 percent disability 
rating for the right hip and a separate 10 percent rating for the 
left hip.  38 C.F.R. § 4.3.  The Board emphasizes that these 
separate 20 and 10 percent ratings for the right and left hip 
should be assigned instead of the previous combined 20 percent 
rating under Diagnostic Code 5003.  Once again, Note (1) to 
Diagnostic Code 5003 states it is not possible to assign the 
previous 20 percent combined rating with any of the separate 
ratings the Board has assigned in this decision that are based on 
limitation of motion.  

Fenderson Consideration

The separate 20 percent rating for his right hip and 10 percent 
rating for his left hip should be effective throughout the entire 
appeal period.  There is no basis to further "stage" his hip 
ratings.  Fenderson, 12 Vet. App. at 126.     

Analysis - Higher Rating for Lumbar Spine Disorder

Significantly, the criteria for spine disorders were amended in 
September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  In this case, the Veteran's increased rating claim was 
received in March 2008, subsequent to the final amendments.  
Thus, only the most current version of the rating criteria (i.e., 
the September 2003 amendments) is for application.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.    

Historically, in the early 1950s the Veteran was service-
connected for a lumbosacral strain.  Subsequently, arthritis, 
spondylosis, and spinal stenosis have all been associated with 
the Veteran's service-connected injury.  His lumbar spine 
disability has been evaluated as 20 percent disabling from 
December 11, 1998.  At present, VA could evaluate the Veteran's 
lumbar spine disorder under multiple diagnostic codes - 5237 
(lumbosacral strain), 5238 (spinal stenosis), and 5242 
(arthritis).  In any event, under the current regulations, all of 
these diagnostic codes are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the current September 2003 amendments, the General Rating 
Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided 
in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to 
the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after 
September 26, 2003).  

Under the current September 2003 amendments, according to the 
Formula for Rating IVDS Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

The Board now turns to its analysis of the evidence of record.  
Upon review of the evidence, the evidence of record is supportive 
of a higher 40 percent rating for the Veteran's lumbar spine 
disability.  38 C.F.R. § 4.7.  This 40 percent rating is 
effective for his orthopedic manifestations of his lumbar spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  Specifically, the evidence of record 
reveals forward flexion of the thoracolumbar spine to 30 degrees 
or less, when resolving doubt in the Veteran's favor.  The 
September 2006 VA examiner documented 60 degrees of flexion, but 
with pain in the middle of all ranges of motion, which would 
equate to pain somewhere around 30 degrees of flexion.  Notably, 
he was unable to perform repetitive motion.  A June 2007 Bristol 
Orthopaedic report noted essentially no range of motion of the 
spine, although this is not supported by other evidence of 
record.  If the Veteran had no range of motion of the spine, he 
would barely be able to move at all.  No other VA or private 
record supports this conclusion.  The March 2008 VA examiner 
documented 70 degrees of flexion, but also said his back joint 
was painful on motion, without stating when pain began.  In 
August 2008, Dr. L.X., a chiropractor, assessed pain on "all" 
ranges of motion of the lumbar spine, with "moderate to severe" 
restriction in flexion.  Finally, the June 2009 VA examiner 
documented 40 degrees of flexion with pain, and upon repetition 
only 35 degrees with pain.  His ranges of motion for extension, 
lateral flexion, and rotation were also very limited with pain 
noted.  With regard to functional loss, the Board has reviewed 
all the medical and lay evidence of record.  These records 
demonstrate evidence of pain upon motion, fatigue, weakness, lack 
of endurance, muscle spasms, occasional use of a cane, use of 
oxycodone, inability to walk, sit, or stand for extended periods, 
difficulty with certain activities of daily living, moderate to 
severe flare ups, abnormal gait, tenderness, and mild to moderate 
to severe functional loss.  Therefore, due to his significant 
functional loss, the Veteran is entitled to a higher 40 percent 
rating for his lumbar spine disability for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

However, the Board finds no basis to award a disability rating 
greater than 40 percent for the Veteran's lumbar spine disability 
under the September 2003 amendments to the rating criteria.  
38 C.F.R. § 4.7.  That is, as to orthopedic manifestations of the 
Veteran's low back disability, there is no evidence of record 
showing unfavorable ankylosis of the entire spine warranting a 
higher 100 percent evaluation, or unfavorable ankylosis of the 
entire thoracolumbar spine warranting a higher 50 percent 
evaluation.  In fact, there is no mention of ankylosis at all in 
the evidence of record.  The September 2006, March 2008, and June 
2009 VA examiners did not find evidence of ankylosis.  VA 
treatment records dated from 2004 to 2010 are also negative for 
ankylosis.  Private orthopedic records are negative for 
ankylosis.  A June 2007 Bristol Orthopaedic report noted 
"essentially" no range of motion of the spine, although this is 
not supported by other evidence of record.  Range of motion 
findings, although at times quite limited, especially at the June 
2009 VA examination, simply do not reveal ankylosis.  Ankylosis 
is the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the 
Veteran was able to move his lumbar spine - although not with 
normal range of motion, by definition, his lumbar spine is not 
immobile.  Absent any evidence of ankylosis, a rating beyond 40 
percent is not warranted for orthopedic manifestations under the 
September 2003 amendments.

With regard to functional loss, the Board has reviewed the 
medical and lay evidence of record.  As discussed in detail 
above, these records demonstrate evidence of considerable 
functional loss due to his lumbar spine disability.  Regardless, 
although significant, any functional loss present is adequately 
represented in the 40 percent rating assigned.  His factors of 
functional loss simply do not cause anything remotely similar to 
unfavorable ankylosis, such that a higher rating is not warranted 
for functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206-207.

With regard to incapacitating episodes, there is insufficient 
evidence of incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, which is required for an 
even higher 60 percent rating.  38 C.F.R. § 4.7.  In this regard, 
no VA or private medical professional has stated the Veteran has 
incapacitating episodes.  That is, there is no evidence or 
allegation of bed rest prescribed by a physician to support the 
existence of any "incapacitating episode" as specifically under 
38 C.F.R., 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note (2).  Notably, his VA and 
private treatment records do not refer to incapacitating episodes 
as defined by the regulation.  

With regard to neurological manifestations of his low back 
disability, overall the evidence of record does not demonstrate 
neuropathy or radiculopathy of the lower extremities associated 
with his service-connected low back disorder.  The Board 
emphasizes the Veteran is already service-connected for bilateral 
hip disorders due to his low back that cause pain and other 
symptoms that radiate to his hips and thighs.  But the Veteran 
has also alleged radicular symptoms and pain for both lower 
extremities as well to his ankles, especially on the left side.  
Dr. L.X., in an August 2008 report, diagnosed sciatic neuralgia.  
However, this is outweighed by the neurological testing of all 
three VA examinations, and other private evidence.  That is, the 
September 2006 VA examiner assessed normal sensory testing, 5/5 
full strength, no atrophy, normal 2+ reflexes, and negative 
Laseque's sign bilaterally.  A June 2007 Bristol Orthopaedics 
report revealed an "intact" distal, motor, and sensory 
examination.  He had "no active nerve tension signs."  The 
March 2008 VA examiner documented that the Veteran denied 
parathesias, without bowel or bladder problems or erectile 
dysfunction, and normal sensory, motor, and reflexes, with a 
negative Laseque's sign.  Finally, the June 2009 VA examiner 
documented a normal neurological examination.  The Board 
therefore will not assign separate neurological ratings as there 
is insufficient evidence of neurological manifestations in either 
lower extremity that are specifically due to his lumbar spine 
disability.    

In summary, the Board finds that the evidence supports a higher 
40 percent disability rating, but no greater, for the Veteran's 
lumbar spine disability under the current regulations.  38 C.F.R. 
§ 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
lumbar spine symptoms have remained constant (at a 40 percent 
level) throughout the course of his pending appeal, a staged 
rating is unjustifiable.  This 40 percent rating is effective 
throughout the entire appeal period from March 5, 2008.    


Extra-Schedular Consideration

The Rating Schedule with consideration of the DeLuca factors 
reasonably describes the Veteran's disability level and 
symptomatology with contemplation of the relative degree of 
occupational and social impairment.  Therefore, since the 
Veteran's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  In this regard, since the Veteran's 
disability picture is contemplated by the Rating Schedule, there 
is no exceptional disability picture that would warrant 
consideration of factors such as marked interference with 
employment or frequent periods of hospitalization.  Thun, 22 Vet. 
App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

In any event, since the criteria for a TDIU are now met as 
discussed below, the issue of an extra-schedular rating is 
essentially moot.  Moreover, the Veteran retired in 1990 (he has 
indicated on several occasions this retirement was not the result 
of his service-connected back or hip problems), and has not been 
recently hospitalized for his back or hips.  See again 38 C.F.R. 
§ 3.321(b)(1).  

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered to 
exist when there is any impairment which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability 
may or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  Id.

Individual unemployability must be determined without regard to 
any non-service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the present case, the Veteran has not worked since 1990.  
Prior to 1990, he worked as a truck driver and a manager of a 
truck company for nearly 40 years.  The Veteran has submitted 
various statements that he is unemployable due to his service-
connected lumbar spine and hip disabilities.  He indicates that 
he cannot pass the physical testing for truck driver 
certification to his service-connected orthopedic limitations.  
He is currently 82 years of age.  He is a high school graduate.  
See April 2010 hearing testimony at pages 12-14; August 2008 and 
September 2007 Notices of Disagreement (NODs); August 2008 VA 
Form 21-8940 (Application for Increased Compensation Based on 
Unemployability); August 2008 personal statement.  

Based on the Board's findings in the present decision, the 
Veteran currently has the following service-connected 
disabilities:  lumbar spine spondylosis with spinal stenosis and 
arthritis, rated as 40 percent disabling; right hip degenerative 
joint disease, rated as 20 percent disabling; and left hip 
degenerative joint disease, rated as 10 percent disabling.  His 
combined service-connected disability rating is 60 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  In determining the 
combined rating, the Board has considered the bilateral factor 
for his right and left hips and the fact that all his 
disabilities ultimately are rated as one disability stemming from 
a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, 
the percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of evidence 
contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

As to the evidence against an award of a TDIU, VA and private 
treatment records document treatment for a variety of nonservice-
connected disorders to include hypertension, pulmonary problems, 
heart problems, cataracts, a cervical disorder, an abdominal 
aortic aneurysm, two strokes, a knee disorder, among others.  The 
Board realizes the significance of the Veteran's current 
advancing age (82) and some of his nonservice-connected disorders 
on his overall functional impairment.  In addition, the March 
2008 VA examiner observed no functional limitations with standing 
or walking.  It was noted the Veteran was merely retired and not 
seeking work.  However, the examiner failed to provide a clear 
and definitive opinion, causing his conclusion to be less 
probative.  The Director of Compensation and Pension also 
submitted an October 2009 extra-schedular evaluation.  The 
Director simply opined that the Veteran's nonservice-connected 
disorders mostly interfere with the Veteran's ability to work.  
However, this opinion is outweighed by numerous private and VA 
medical opinions of record.  The severity of his service-
connected disabilities on the Veteran's particular line of work 
cannot simply be ignored.  But overall, in summary, there is at 
least some probative evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, the 
September 2006 VA examiner noted "moderate to severe" 
functional limitations when the Veteran's lumbar spine and hips 
flare up.  In March 2008 a private physician at Bristol 
Orthopaedics opined that the Veteran's service-connected 
orthopedic disorders made him incapable of gainful employment now 
and in the future.  In addition, in August 2008, Dr. L.X., a 
private chiropractor stated that the Veteran was not capable of 
returning to work due to his service-connected problems.  In 
September 2008 Kennedy Trucking indicated that they would not 
hire the Veteran because he could not strap the loads onto his 
truck, presumably because of his service-connected orthopedic 
disorders.  The Veteran has also submitted a copy of the 
Connecticut Commercial Drivers Manual that specifies that an 
established history of an arthritic condition that interferes 
with the ability to drive a vehicle will preclude the issuance of 
a license.  In July 2008, a VA physician, Dr. N.C., MD., advised 
the Veteran that he will likely not be cleared for any type of 
employment.  Most importantly, the June 2009 VA examiner assessed 
that the Veteran's service-connected orthopedic conditions 
rendered him unemployable.  He is moderately to severely limited 
in his ability to sit, walk, or stand for any length of time.  
The examiner reflected that the Veteran will not be able to 
resume his truck driving.  The narcotic he takes for pain control 
prevents him from operating machinery.  Due to these limitations 
the examiner added that the Veteran will not be able to secure 
gainful employment.  Furthermore, the Veteran's credible lay 
assertions regarding unemployability, his documented failure to 
meet the physical standards for truck drivers in the State of 
Connecticut, attest to the significance of his service-connected 
disorders on his employment.  The Board finds this evidence is 
entitled to significant probative value in support of a TDIU 
award, and outweighs the negative evidence of record.  In short, 
there is clear, credible, and probative medical and lay evidence 
in support of a TDIU in the present case.  

As to the reasons for his retirement in 1990, his former 
employer, Pault Trucking, submitted a September 2008 VA Form 21-
4192 (Request for Employment Information in Connection With Claim 
for Disability Benefits), which indicated that he did not retire 
in 1990 due to any service-connected disability.  The Veteran 
himself has been completely honest in stating on several 
occasions that in 1990 his service-connected orthopedic problems 
did not prevent him from working.  He explains that his service-
connected orthopedic problems worsened after 1990, subsequently 
causing him to be unemployable.  Once again, his advancing age 
and nonservice-connected disorders cannot be considered for 
purposes of TDIU.  38 C.F.R. § 4.19.  Although the evidence 
suggests the Veteran originally retired due to his advancing age 
in 1990 (he was 62 at that time), voluntary retirement does not 
necessarily show employability and should not be used as the only 
evidence of employability.  

Careful consideration has been given here to distinguishing a 
worsened disability that would now cause unemployability from 
prior unemployment simply due to retirement.  Here, the available 
evidence has been evaluated as demonstrating that, regardless of 
the reasons for the Veteran's earlier retirement, he would 
currently not be able to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  His service-connected disabilities have 
worsened to a 60 percent level.  In sum, even with consideration 
of his nonservice-connected disorders and age, the evidence of 
record clearly shows the Veteran's service-connected 
disabilities, standing alone, currently prevent him from securing 
employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

It will also be remembered that a person may be too disabled to 
engage in employment although he or she is up and about and 
fairly comfortable at home or upon limited activity, such as the 
Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a Veteran 
does not have to prove that he or she is 100 percent unemployable 
in order to establish an inability to maintain a substantially 
gainful occupation, as required for a TDIU award pursuant to 
38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 
(Fed. Cir. 2001).  

In conclusion, the Board finds that the majority of the evidence 
supports a finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has 
been assessed as unemployable by VA and private medical personnel 
in numerous instances due to his service-connected lumbar spine 
and hip disabilities.  The Board is satisfied that the Veteran's 
service-connected disabilities clearly prevent him from securing 
or following substantially gainful employment.  38 C.F.R. § 4.16.  
Accordingly, the appeal is granted.


ORDER

A separate initial disability rating of 20 percent for right hip 
degenerative joint disease is granted, subject to the laws and 
regulations governing the payment of VA compensation.

A separate initial disability rating of 10 percent for left hip 
degenerative joint disease is granted, subject to the laws and 
regulations governing the payment of VA compensation.

A higher disability rating of 40 percent for lumbar spine 
spondylosis with spinal stenosis and arthritis is granted, 
subject to the laws and regulations governing the payment of VA 
compensation.

A TDIU is granted, subject to the laws and regulations governing 
the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


